UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Order of Restitution
Vv. 19 Cr. 543 (VEC)
Noe Camacho,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Rushmi Bhaskaran,
Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction
on Count One of the above Indictment; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. Noe Camacho, the Defendant, shall pay restitution in the total
amount of $2,305,138 to the victim of the offense charged in Count One, the Internal Revenue
Service c/o IRS-RACS, Attention: Mail Stop 6261, Restitution, 333 West Pershing Avenue,
Kansas City, Missouri 64108. Upon advice of a change of address, the Clerk of the Court is
authorized to send payments to the new address without further order of this Court.

Dated: New York, New York
|e LM | \4
Veoh Go

UNITED STATES DISTRICT JUDGE

 

 
